MEMORANDUM **
Roy Tuchawena, Jr. appeals from the sentence imposed following his guilty plea conviction for aggravated sexual abuse of a minor, in violation of 18 U.S.C. §§ 1153, 2241(c), and 2246(2)(D). We dismiss.
Tuchawena challenges the validity of his appeal waiver in his plea agreement, contending that it was unlawful because the district court did not properly consider the 18 U.S.C. § 3553(a) factors and placed undue emphasis on the sentencing Guidelines range. We, however, reject this contention. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (noting that an “illegal sentence” is one “not authorized by the judgment of conviction or in excess of the permissible statutory penalty for the crime”).
He further contends that this court should not enforce the appeal waiver because it would be a miscarriage of justice to impose an eight-year sentence on him due to his advanced age, and physical and mental fragility. This court, however, has never found a public policy exception to the enforcement of an appeal waiver on this basis. See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir.1996) (cataloguing such exceptions as including a breach of the plea agreement, racial disparity in sentencing among co-defendants, or an illegal sentence imposed in excess of a maximum statutory penalty).
*661Accordingly, we dismiss this appeal in light of the valid appeal waiver.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.